       Case 1:16-cr-10343-ADB Document 1353 Filed 04/23/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA )
                         )
         v.              )                    Criminal No. 16-10343-ADB
                         )
MICHAEL L. BABICH,       )
    Defendant.           )

                              NOTICE OF APPEAL

      Notice is hereby given that the United States of America (the prosecution in

the above-captioned case) hereby appeals to the United States Court of Appeals for

the First Circuit from (1) the sentence imposed by district court (Burroughs, J.) on

defendant Michael L. Babich on January 22, 2020, including the district court’s

January 22, 2020 oral forfeiture ruling, (2) the March 3, 2020 Order of Forfeiture

(Money Judgment) (entered on the docket on March 3, 2020) (Doc. No. 1251), (3)

the March 12, 2020 Preliminary Order of Forfeiture (INSYS Stock) (entered on the

docket on March 12, 2020) (Doc. No. 1267), (4) the March 13, 2020 Memorandum

and Order concerning forfeiture (entered on the docket on March 13, 2020) (Doc.

No. 1272), and (5) the March 31, 2020 Judgment in a Criminal Case (entered on the

docket on March 31, 2020) (Doc. No. 1310), which incorporates and makes final the

sentence and all of the preceding forfeiture orders.
       Case 1:16-cr-10343-ADB Document 1353 Filed 04/23/20 Page 2 of 3



                                       Respectfully submitted,

                                       ANDREW E. LELLING
                                       United States Attorney

                                 By:   /s/ Mark T. Quinlivan
                                       K. NATHANIEL YEAGER
                                       FRED M. WYSHAK, JR.
                                       DAVID G. LAZARUS
                                       MARK T. QUINLIVAN
                                       Assistant U.S. Attorneys


                               Certificate of Service

      I hereby certify that on April 23, 2020, this Notice of Appeal filed through the
ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated
as non-registered participants.

                                       /s/ Mark T. Quinlivan
                                       MARK T. QUINLIVAN
                                       Assistant U.S. Attorney




                                          2
Case 1:16-cr-10343-ADB Document 1353 Filed 04/23/20 Page 3 of 3




                              3
